Title: To Thomas Jefferson from Fulwar Skipwith, 18 September 1790
From: Skipwith, Fulwar
To: Jefferson, Thomas



Sir
St. Pierre 18. Septemr 1790

On the 30th. Ulto. I did myself the pleasure to address your Excellency, expressing the hope I daily entertained of receiving the instructions necessary to my entering into the office of Consul for the United States at this Port &c. &c.; and likewise informing of the awkward situation in which I may stand with the Governor, in regard to the exequatur required by the 1st. Art. of the convention existing between his Most Christian Majesty and the U. States for the purpose of defining the functions of their Consuls; unless he should receive notice thereof from his Court. Heretofore, had I been possessed of instructions together with the exequatur, owing to an almost total suspension of police as well as government, I could not have been, and I fear shall not soon be, useful in my office.—The Citizens of this town with those of Fort-royal, forming what are called the patriotic party, having gained the military, except a company of grenadiers, possessed themselves in a turbulent manner of the fortifications, military stores &c. released the prisoners, who were confined by the General for having been instrumental in the late tumults, and induced him with most of the principal officers of Government to take refuge in a remote part of the Island. They have also taken upon themselves to annull the proceedings of and to suspend their colonial Assembly, instrumental as they had been in forming it, and authorized as it was by a decree of the national Assembly. Opposed to the patriotic are the aristocratic party, composed of the Governor, officers, grenadiers and color’d people together with the Planters, who endeavour to support the proceedings and constitution of their Assembly. The formation of this body seems to breed the chief and weighty bone of contention. They are chosen by the holders of lands and negroes only. The towns people possessed but in a small degree of either, think themselves unfairly represented; and have worked themselves and their opponents into the most violent and rancorous animosities. In so much that both are in arms, and without the opportune arrival  of some interference from France, or the intervention of mediators from the adjacent Islands, there appears the strongest probability of the madest excesses; if not the ruin of the Island.—I remain in the pleasing hopes of hearing from your Excellency and with the greatest attachment Your Mo Ob Servant,

Fulwar Skipwith

